723 F.2d 1164
Shirley KRAMER, Petitioner-Appellee,v.Tom PRICE, Judge, County Criminal Court No. 5, and CarlThomas, Sheriff, Dallas County, Texas,Respondents-Appellants.
No. 82-1185.
United States Court of Appeals,Fifth Circuit.
Jan. 30, 1984.

Douglas M. Becker, Charles A. Palmer, Asst. Attys. Gen., Austin, Tex., for respondents-appellants.
Paul H. Chitwood, Dallas, Tex., for petitioner-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before CLARK, Chief Judge, BROWN, WISDOM, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:


1
After the panel decision in this case, reported at 712 F.2d 174 (5th Cir.1983), was vacated by our grant of rehearing en banc, the Texas statute at issue was repealed and replaced by another differing from it in many respects--one that it appears would not bear on Kramer's conduct which resulted in her conviction.  We are aware of no other case involving the constitutionality of the earlier, now-repealed statute.  In view, therefore, of the limited scope of action remaining open to us after this development, we affirm the judgment of the district court but without approving or adopting its rationale.


2
AFFIRMED.

WISDOM, Circuit Judge, concurring:

3
I concur in the sound result reached by this Court en banc.  I feel compelled to say, however, that my concurrence is not a recantation of the views I expressed in the panel opinion.